Citation Nr: 9924349	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  93-14 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
joint disease at L5-S1, currently rated as 20 percent 
disabling.

2.  Entitlement to an increased (compensable) evaluation for 
lichen simplex chronicus.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from April 1965 to April 1967 
and from June 1967 to December 1976.

This appeal comes to the Board of Veterans' Appeals (Board) 
from January 1992 and later RO rating decisions that 
increased the evaluation for residuals of laminectomy due to 
herniated nucleus pulposus at L5 with psychophysiological 
musculoskeletal reaction and spondylosis from 10 to 
20 percent; denied an increased (compensable) evaluation for 
lichen simplex chronicus; and denied a total rating for 
compensation purposes based on individual unemployability.  A 
February 1998 RO rating decision assigned a separate 
30 percent evaluation for adjustment disorder with anxiety, 
formerly classified as psychophysiological musculoskeletal 
reaction, effective from May 1995.  RO rating decisions in 
1998 reclassified the low back disability as degenerative 
joint disease of the L5-S1 area.  The Board has classified 
the issues as shown on the first page of this decision.  

In May 1995 and August 1998, the Board remanded the case to 
the RO for additional action.  The case was returned to the 
Board in 1999.

The issue of entitlement to a total rating for compensation 
purposes based on individual unemployability will be 
addressed in the remand section of the Board's decision.



FINDING OF FACT

1.  The veteran's low back disability is manifested primarily 
by moderate limitation of motion, recurring painful attacks, 
and X-ray findings of significant decreased disc space at L5-
S1 with posterior facet arthrosis as well as anterior 
osteophyte formation that produce severe functional 
impairment; neurological deficits or other symptoms that 
produce more than severe functional impairment are not found.


2.  The veteran's service-connected skin condition is 
essentially asymptomatic.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation for degenerative 
joint disease of L5-S1 are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71, Codes 5292, 
5293, 5295 (1998).


2.  The criteria for a compensable rating for lichen simplex 
chronicus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.20, 4.118, Code 7806 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records show that the veteran underwent a 
myelogram and partial hemilaminectomy of L5 on the left with 
removal of extruded L5 disc during a period of 
hospitalization from March to May 1975.  The diagnosis was 
herniated nucleus pulposus of the L5 disc on the left.  The 
service medical records also show that the veteran was seen 
for skin problems.

In March 1977, the veteran underwent VA medical examinations.  
The diagnoses included post laminectomy, psychophysiological 
reaction of the musculoskeletal system, and lichen simplex 
chronicus.

A March 1977 RO rating decision granted service connection 
for status post laminectomy with psychophysiological 
musculoskeletal reaction and assigned a 10 percent rating for 
this condition, effective from December 1976; and granted 
service connection for lichen simplex chronicus and assigned 
a zero percent rating for this condition, effective from 
December 1976.  The 10 percent rating for the low back 
disorder remained in effect until the January 1992 RO rating 
decision increased it to 20 percent, effective from May 1991. 
The zero percent rating for the skin condition has remained 
unchanged since December 1976.

VA and private medical records, including records received 
with documents from the Social Security Administration (SSA) 
in the 1990's, show that the veteran was treated and 
evaluated for various conditions in the 1990's.  

VA medical reports of the veteran's outpatient treatment in 
the 1990's show that he was treated for skin problems with 
medication.  A report of his outpatient treatment in October 
1990 notes that he had skin rashes over the anterior and 
posterior chest wall.  In May 1991, tinea cruris was noted.

The veteran underwent a VA orthopedic examination in October 
1991.  He gave a history of low back problems since surgery 
in service but that he had been doing very well until around 
1988 when he began having worsening low back pain.  He 
reported weakness in the legs due to the back pain that 
prevented him from working.  There was a well-healed lumbar 
scar in the midline.  Flexion of the low back was to 
approximately 20 degrees at which point he complained of 
tightness, lateral bending was to approximately 10 to 15 
degrees limited by pulling in the lumbar spine area, and he 
complained of worsening back pain with extension.  Leg 
raising was negative producing only low back tightness 
without radiation into the lower extremities.  He had a very 
minimally decreased strength that would "rate up to 5-."  
X-rays of the lumbosacral spine revealed spondylosis.  There 
was evidence of paraspinous muscular spasm with loss of lower 
dorsum.  The impressions were chronic low back pain with 
numerous somatic complaints, status post L5-S1 laminectomy 
and diskectomy in 1973.  The examiner opined that the low 
back disability was moderately disabling.

The veteran underwent VA medical examinations in July 1992.  
At a VA examination of his low back, the veteran complained 
of low back pain that prevented him from doing any lifting.  
He complained of occasional numbness in the left buttock and 
leg.  Sensory examination revealed diminished pinprick; 
otherwise, no significant neurological deficits were found.  
He was unable to touch his toes on forward bending.  He could 
only reach just below the knees.  The impressions were low 
back pain with history of sciatica with fairly unremarkable 
neurological examination other than mild sensory sensation; 
and localized low back pain consistent with degenerative 
joint disease of the lumbosacral spine.

The veteran underwent a VA general medical examination in 
July 1992.  Examination of the skin revealed one lesion 
related to chronic lichen.  The lesion was about 2 1/2 by 1 1/2 
centimeters, and located below the left breast.  The edge of 
the lesion was red.  There was no ulceration.  Otherwise, the 
veteran had several hyperpigmented areas around the 
umbilicus, on the shoulders, and the upper back that he 
believed were related to the service-connected skin 
condition.

A summary of the veteran's VA hospitalization in September 
1992 shows that he was treated for unspecified back pain.  No 
abnormalities of the low back were noted on this summary.

In an application for increased compensation based on 
unemployability dated in October 1992, the veteran reported 
in essence that he could not work due to the severity of this 
low back disability.

A VA medical report shows that a MRI (magnetic resonance 
imaging) of the veteran's lumbar spine was taken in October 
1992.  The impression was status post laminectomy and 
diskectomy at L5-S1 with scar tissue on the left side of the 
canal and surrounding the left S1 nerve root; bilateral 
foraminal stenosis at L5-S1; and posterior hypertrophic 
changes.  No focal disc herniation was found.

A private medical report shows that the veteran underwent a 
medical examination for SSA in October 1993.  He gave a 
history of various complaints, including worsening low back 
pain since the mid 1980's.  Examination of the spine showed 
normal primary and secondary curvature.  There was no 
scoliosis.  The back musculatures were symmetrical.  There 
was no spasm observed.  Anterior flexion was to 30 degrees, 
bending was to 30 degrees to each side, and truncal rotation 
was to 30 degrees on each side.  X-rays of the lumbar spine 
revealed right sided laminectomy defect at the L5-S1 level; 
associated severe degenerative osteoarthritis and disc 
disease at L5-S1; and mild curvature of the lumbar spine 
convexed to the right.  The impressions were low back pain 
secondary to severe degenerative osteoarthritis and disc 
disease at L5-S1; and status post right hemilaminectomy at 
L5-S1 from an injury in service.  It was noted that the 
veteran had quit his job driving a truck in 1989 because of 
severe pain.  It was also noted that there was no evidence of 
neuromuscular deficit.

An SSA document dated in April 1994 reveals that the veteran 
was awarded disability benefits based primarily on disorders 
of the back.

The veteran underwent VA medical examinations in June 1997.  
At a VA medical examination for evaluation of his lumbosacral 
spine pain, he complained of bilateral weakness in both legs 
with some cramping in both calves.  He reported no problem 
walking, but noted that he had problems whenever he bent over 
or reclined in bed at night.  He reported increasing left 
lower extremity pain after prolonged sitting.  X-rays 
reportedly showed degenerative joint disease at L5-S1 with 
obliteration of the disc space and marginal osteophytes and 
bone formation at that level.  The X-rays also revealed 
posterior facet arthrosis as well and post-surgical changes 
with a laminectomy.  It was noted that an October 1992 MRI 
showed exuberant scar tissue around the left S1 root as well 
as foraminal stenosis bilaterally at L5-S1.  Flexion of the 
lumbar spine was to 80 degrees, extension was zero degrees, 
and side to side bending was to 15 degrees each way.  
Patellar deep tendon reflex was not present, bilaterally.  
Achilles reflex was noted to be 1+, bilaterally, and 
symmetrical.  Motor function of the lower extremities was 
5/5, bilaterally, and sensory examination was grossly intact.  
The examiner noted that the veteran appeared to have 
degenerative joint disease at the L5-S1 level that caused 
some low back pain.  It was noted that the veteran had some 
recurrent scar tissue involving the S1 root on the left side 
as well as some foraminal stenosis at the L5-S1 level.  The 
examiner reported that it appeared that the veteran would 
benefit from another MRI and evaluation by orthopedic 
surgeons and the neurology service.

In June 1997, the veteran underwent a VA skin examination.  
The veteran gave a history of a rash that started in his 
scalp and then spread to other areas of his body.  He stated 
that he had tried all kinds of topical creams, soaps, as well 
as anti-itch pills and had found that mainly only Cyclocort 
had provided some benefit, but did not clear the rash.  He 
complained of a red itchy rash under the left arm as well as 
in the groin area.  There were erythematous plaques involving 
the left axilla and bilateral inguinal regions with a raised, 
active erythematous margin with moderate amount of scale.  
Wood's lamp examination was negative.  A KOH of the scale 
beneath the left axilla and the right groin was grossly 
positive for dermatophytes.  The impressions were tinea 
corporis and cruris.  The examiner noted that this was a very 
common disorder that had no particular predilection for 
individuals in the service.  While Cyclocort could reduce the 
itching as well as the inflammation, it was not beneficial to 
the resolution of the veteran's particular problem.  It was 
felt that the veteran's skin problems were due to lack of 
treatment with a good antifungal/dermatophyte medication.  It 
was recommended that he be treated with Naftin cream and to 
discontinue using the Cyclocort.

VA medical reports of the veteran's treatment in 1997 and 
1998 show that he was treated for various medical problems, 
including low back pain.  These records do not reveal any 
significant treatment for skin problems.

The veteran under a VA medical examination in September 1998 
to determine the severity of his low back disability pursuant 
to a Board remand of the case in August 1998.  The Board 
requested that the examiner provide opinions as to the 
severity of the low back disorder to include functional 
impairment due to pain and with regard to the need for 
another MRI as recommended by the examiner who conducted the 
June 1997 VA medical examination.  The veteran complained of 
extreme pain in the lower lumbar area, particularly when he 
was seated for a long period of time as in a car or doing any 
kind of activities.  He walked with a cane and stated that 
this gave him some relief.  He denied any pain radiating to 
the legs at the time of the examination.  He could flex to 65 
degrees with discomfort, extend to 15 degrees with 
discomfort, and side to side bend to 15 degrees with 
discomfort.  He was tender in the lower lumbar region going 
approximately across the gluteal area.  Deep tendon reflexes 
were uniformly symmetrical in the lower extremities, and 
sensory examination was grossly intact.  Motor function was 
5/5.  X-rays showed a significant decreased disc space at L5-
S1 with posterior facet arthrosis as well as anterior 
osteophyte formation.  The impression was degenerative joint 
disease of the L5-S1 area that was moderately symptomatic.

II.  Analysis

The veteran's claims for an increased evaluation for 
degenerative joint disease of L5-S1 and an increased 
(compensable) evaluation for lichen simplex chronicus are 
well grounded, meaning they are plausible.  The Board 
recognizes that the examiner who conducted the September 1998 
medical examination of the veteran did not provide a 
discussion for the need of another MRI or clearly express an 
opinion as to the veteran's functional impairment due to pain 
as requested by the Board in its August 1998 remand (see 
Stegall v. West, 11 Vet. App. 268 (1998)), but the examiner 
did provide an opinion as to the severity of the veteran's 
low back condition and provided X-ray findings.  
Additionally, the Board finds that the overall evidence 
supports granting an increased evaluation of 40 percent for 
the low back disability for the reasons noted below.  Under 
the circumstances, the Board finds that there is no need to 
obtain another MRI of the veteran's low back or to remand the 
case to the RO in order to obtain a more detailed opinion as 
to the severity of the veteran's low back disability from the 
examiner who conducted the September 1998 VA medical 
examination.  Hence, the Board finds that all relevant 
evidence has been obtained with regard to the claims and that 
no further assistance to the veteran is required to comply 
with VA's duty to assist him.  38 U.S.C.A. § 5107(a) (West 
1991).


A.  Increased Evaluation for Degenerative Joint Disease of 
L5-S1

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of  motion of the lumbar segment of the spine warrants a 
20 percent evaluation.  A 40 percent evaluation requires 
severe limitation of motion.  38 C.F.R. § 4.71a, Code 5292.

A noncompensable evaluation is warranted for intervertebral 
disc syndrome which is cured by surgery.  A 10 percent rating 
requires mild intervertebral disc syndrome.  A 20 percent 
evaluation is warranted for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293.

A noncompensable rating is warranted for lumbosacral strain 
where there are only slight subjective symptoms.  A 
10 percent evaluation requires characteristic pain on motion.  
A 20 percent rating is warranted for lumbosacral strain where 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Code 5295.

At the October 1991 VA medical examination, the veteran could 
flex the lumbar spine to approximately 20 degrees, whereas, 
at the September 1998 VA medical examination flexion of the 
lumbar spine was to 65 degrees with discomfort.  At the 1991 
medical examination, limitation of flexion and other motions 
were limited by tightness and pain.  At the June 1997 VA 
medical examination, flexion of the lumbar spine was to 80 
degrees, but there was loss of extension and neurological 
deficits were noted.  At the 1998 VA medical examination, 
extension was to 15 degrees, and no neurological deficits 
were noted.  X-rays of the lumbar spine and an MRI of the 
lumbar spine reveal that the veteran has significant 
decreased disc space at L5-S1 with posterior facet arthrosis 
as well as anterior osteophyte formation, and the veteran's 
low back disability has been noted to be moderately to 
severely symptomatic.

After consideration of all the evidence and the provisions of 
38 C.F.R. §§ 4.40 and 4.45 concerning the functional 
impairments produced by pain, the Board finds that the 
evidence is essentially in equipoise as to whether or not the 
veteran's low back disability produces moderate or severe 
functional impairment.  Under these circumstances, the 
veteran prevails with regard to his claim for an increased 
rating for the low back disability with application of the 
benefit of the doubt doctrine.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Hence, the 
Board finds that the veteran's low back condition is 
manifested primarily by moderate limitation of motion, 
recurring painful attacks, and X-ray findings of significant 
decreased disc space at L5-S1 with posterior facet arthrosis 
as well as anterior osteophyte formation that produce severe 
functional impairment and support the assignment of a 
40 percent rating for this condition under diagnostic code 
5293.  The Board does not find that the evidence reveals 
neurological deficits or other symptoms that produce more 
than severe functional impairment.


B.  Increased (Compensable) Evaluation for Lichen Simplex 
Chronicus

Lichen simplex chronicus is rated analogous to eczema.  
38 C.F.R. § 4.20.   Eczema with slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area will be assigned a zero percent rating.  A 10 percent 
rating is warranted for eczema with exfoliation, exudation or 
itching and involvement of an exposed surface or extensive 
area.  A 30 percent evaluation requires constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 
50 percent evaluation requires ulceration or extensive 
exfoliation or crusting and systemic or nervous 
manifestations or exceptionally repugnant disfigurement.  
38 C.F.R. § 4.118, Code 7806.

The medical evidence reveals that the veteran receives 
treatment for skin rashes, but the examiner who conducted the 
June 1992 medical examination noted that the only lesion 
related to his chronic lichen simplex was about 2 1/2 by 1 1/2 
centimeters, and below the left breast.  Other hyperpigmented 
areas around the umbilicus, shoulders, and upper back were 
not related to the chronic lichen simplex.  Nor was the 
lesion below the left breast found at the veteran's VA skin 
examination in June 1997.  At this latter examination, all of 
the veteran's skin plaques were attributed to tinea corporis 
and cruris, and the examiner opined that these symptoms could 
be resolved with appropriate treatment.

After consideration of all the evidence, the Board finds that 
the veteran's lichen simplex chronicus is currently 
asymptomatic and that the current zero percent rating for 
this condition best represents the veteran's disability 
picture.  The preponderance of the evidence is against the 
claim for an increased (compensable) evaluation for this skin 
condition, and it is denied.

As the preponderance of the evidence is against the claim for 
an increased (compensable) evaluation for lichen simplex 
chronicus, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.



ORDER

An increased evaluation of 40 percent is granted for 
degenerative joint disease of L5-S1, subject to the 
regulations applicable to the payment of monetary benefits.

An increased (compensable) evaluation for lichen simplex 
chronicus is denied.


REMAND

As the Board has granted an increased evaluation of 
40 percent for the degenerative joint disease of L5-S1, the 
veteran's claim for a total rating for compensation purposes 
based on individual unemployability must be reconsidered by 
the RO prior to appellate consideration of this issue in 
order to ensure due process to the veteran, pursuant to the 
decision of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) in Bernard v. Brown, 4 Vet. App. 384 
(1993).

A review of the record shows that the reports of the 
veteran's treatment for various conditions through around 
September 1998 have been obtained and included in the claims 
folder.  The reports of his ongoing treatment should be 
secured in light of VA's continuing duty to obtain these 
records.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) evaluations and treatment 
for heart and psychiatric problems since 
September 1998.  Names and addresses of 
the medical providers, and dates of 
evaluations and treatment, should be 
listed.  After obtaining any needed 
release forms from the veteran, the RO 
should directly contact the medical 
providers and obtain copies of the 
records not already in the file.

2.  After conducting any additional 
development deemed warranted, including 
and indicated medical examinations, the 
RO should review the veteran's claim for 
a total rating for compensation purposes 
based on individual unemployability.  If 
any benefit sought on appeal is not 
granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  

		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

 

